Citation Nr: 0029022	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  92-55 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Thomas E. Clay, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and R.L., M.D.


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from April 1970 to July 
1974.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a February 1991 
rating decision by the Louisville, Kentucky, Regional Office 
(RO), which reduced a 60 percent rating for residuals of a 
chest injury, characterized as pleural cavity injury, to 20 
percent disabling.  In a September 17, 1992 decision, the 
Board denied restoration of a 60 percent rating for residuals 
of a chest injury, characterized as pleural cavity injury, 
and referred the issues of whether new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for a cardiovascular disability and a 
total rating based upon individual unemployability, to the RO 
for appropriate development.

Subsequently, the appellant appealed the Board's decision 
denying restoration of a 60 percent rating for residuals of a 
chest injury, characterized as pleural cavity injury, to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court).  By 
Order rendered July 30, 1993, the Court vacated the Board's 
September 17, 1992 decision, and remanded the case for 
compliance with the instructions in the Motion for Remand, 
which were incorporated in the Court's Order by reference.

Pursuant to the Court's July 30, 1993 Order, the Board in 
February 1994 remanded the case to the RO for evidentiary 
development.  By a rating decision in July 1994, the RO, 
confirmed a 20 percent rating for residuals of a chest 
injury, characterized as pleural cavity injury, denied 
reopening of a claim of entitlement to service connection for 
a cardiovascular disability, and denied a total rating based 
upon individual unemployability.  In a March 22, 1995 
decision, the Board granted restoration of a 60 percent 
rating for residuals of a chest injury, and remanded to the 
RO the issue of entitlement to a schedular 100 percent rating 
for residuals of a chest injury.  

In September 1995 and August 1997, the Board remanded the 
case to the RO for additional evidentiary and due process 
development.  

In a March 31, 1998 decision, the Board denied service 
connection for an organic heart disorder, an evaluation in 
excess of 60 percent for residuals of a chest injury, 
characterized as pleural cavity injury, and a total rating 
based on individual unemployability.  Subsequently, the 
appellant appealed the Board's March 31, 1998 decision to the 
Court.  

By a Memorandum Decision rendered August 9, 2000, the Court 
stated that "[i]n his brief, the appellant expressly limits 
his appeal to his claim for a TDIU rating; thus, the Court 
concludes that he has abandoned on appeal his claims for 
service connection for an organic heart disorder and for a 
schedular rating in excess of 60% for residuals of a chest 
injury, characterized as pleural cavity injury"; and the 
Court reversed that portion of said Board decision that 
denied a total rating based on individual unemployability, 
and remanded to the Board "with directions to assign a TDIU 
rating, with an effective date established in accordance with 
applicable law and regulation."  The Court did not assign an 
effective date.  Accordingly, pursuant to the Court's 
mandate, the Board will render a decision herein awarding a 
total rating based on individual unemployability.  With the 
Board's award of a total rating based on individual 
unemployability in the decision herein, the RO will have an 
opportunity to assign an effective date for that total 
rating.  This will allow initial review by the RO so as to 
prevent possible prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  He can, of course, appeal the 
effective date assigned if he is not satisfied.


FINDING OF FACT

By a Memorandum Decision rendered August 9, 2000, the Court 
reversed that portion of said March 31, 1998 Board decision 
that denied a total rating based on individual 
unemployability.  Therefore, appellant's service-connected 
disabilities are of sufficient severity as would prevent him 
from engaging in substantially gainful employment.  

CONCLUSION OF LAW

Appellant does have service-connected disabilities that are 
sufficient to produce unemployability.  38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16(a),(b), 4.18 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is reiterated that, by a Memorandum Decision rendered 
August 9, 2000, the Court reversed that portion of said March 
31, 1998 Board decision that it denied a total rating based 
on individual unemployability.  The Board is obligated to 
follow the Court mandate.  See Browder v. Brown, 5 Vet. 
App. 268, 270 (1993); and Harris v. Brown, 7 Vet. App. 547, 
548 (1995).  Therefore, the Board herein awards a total 
rating based on individual unemployability.  

Since a total rating based on individual unemployability has 
been awarded, the RO will now have an opportunity to assign 
an effective date for the total rating based on individual 
unemployability, in accordance with applicable laws and 
regulations.  


ORDER

A total rating for compensation purposes based on individual 
unemployability is granted, subject to the applicable 
regulatory provisions governing payment of monetary awards.  


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals


 

